AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 1




                                    Eastern District of Arkansas
                                                 )                                                                                                 PCLIRk
           UNITED STATES OF AMERICA              )
                      v.                         )
                                                 )
        SINDY VILLANUEVA HERNANDEZ                      Case Number: 4:17cr00147-18 JM
                                                 )
             aka CINDY HERNADEZ                  )      USM Number: 31421-009
                                                 )
                                                 )       Misty Borkowski
                                                 )      Defendant's Attorney
THE DEFENDANT:
liZI pleaded guilty to count(s)       16 of the Superseding Indictment
D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                          Offense Ended




       The defendant is sentenced as provided in pages 2 through
the Sentencing Reform Act of 1984.
                                                                          - -2 - - of this judgment          The sentence is ..~osed
                                                                                                                                ,..  pursuant to
                                                                                                                                ,•c~•.•




D The defendant has been found not guilty on count(s)
                1 & 8 of the Superseding Indictment
lilt Count(s)   and the original Indictment              D   is    lilt are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 (Ja}'S of an~ change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments in:iPosed by this judgment are fully paid. If ordered to pay restitution,
the defenilant must notify the court and United States attorney of material clianges in econonnc circumstances.




                                                                           U.S. DISTRICT JUDGE JAMES M. MOODY JR.
AO 245B (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 - Imprisonment
                                                                                                                        2_ of
                                                                                                       Judgment -Page _ _       2
 DEFENDANT: SINDY VILLANUEVA HERNANDEZ aka CINDY HE
 CASE NUMBER: 4:17cr00147-18 JM

                                                              IMPRISONMENT
            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:
            20 MONTHS with no supervised release to follow




     liZJ The court makes the following recommendations to the Bureau of Prisons:

  The Court recommends the defendant participate in residential substance abuse treatment, mental health counseling, and
  educational and vocational programs.


     liZl' The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
                                                                D
            D at
                     --------- D                       a.m.         p.m.     on

            D as notified by the United States Marshal.

     D      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

            D   before 2 p.m. on

            D   as notified by the United States Marshal.

            D as notified by the Probation or Pretrial Services Office.


                                                                    RETURN
I have executed this judgment as follows:




            Defendant delivered on                                                       to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                    UNITED STATES MARSHAL



                                                                           By---------------,----------
                                                                                                DEPUTY UNITED STATES MARSHAL
